DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.

Election/Restriction

Some of the claims, which read on the elected specie, but were inadvertently withdrawn by the applicant, were examined for the patentability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding 17, the claim recites “wherein among the flexible region and flexible region, the second metal layer is disposed only in the rigid region” is unclear. One of the underlined element may be “rigid region.” A prior art rejection issued accordingly.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 8, 11, 16, 17, 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2010/0051325), in view of Kariya (US 2016/0268188), and Shimizu (US 9,875,957).
Regarding claim 1, Sato, figure 1, discloses a printed circuit board comprising: a plurality of insulating layers arranged in a stacking direction (see figure) and defining a flexible region (3) and a rigid region (2) relatively arranged in a direction perpendicular to the stacking direction (see figure), the rigid region having more insulating layers, among the plurality of insulating layers (see figure), arranged in the stacking direction than the flexible region (see figure); a first insulating layer (9), among the plurality of insulating layers, disposed in the flexible region and the rigid region (see figure); a first wiring layer disposed on one surface of the first insulating layer in the rigid region and the flexible region (11, 15 on the upper region), a second wiring layer disposed on another surface of the first insulating layer in the rigid region (11, 15 on the bottom surface of the insulating layer, opposite to the one surface of the first insulating layer (see figure); and a via passing through the first insulating layer and connecting the first wiring layer and the second wiring layer (via 19), wherein a thickness of the first wiring layer in at least a portion of the rigid region is greater than a thickness of the first wiring layer in the flexible region (see figure), wherein the first wiring layer in the flexible region comprises a first metal layer, wherein the first wiring layer in the at least a portion of the rigid region comprises the first metal layer and a second metal layer disposed on the first metal layer (obvious as shown in the embodiment of figure 9A-9E, first metal layer 32, and the second metal layer 34 in order to have required thickness), and wherein the via is integrated with the second metal layer (obvious as shown in figure. Also, see explanation below with reference to Kariya, and Shimizu). 
Additionally, the formation of via, for example integrated via depend upon the manufacturing steps. However, the final structure will not differential the via how it is manufactured. For example, 
Kariya, figure 12, discloses a structure with the wiring formed in layers, and the via filled at the same time the other layer is formed.
Shimizu, figure 2, discloses a circuit board structure with a wiring pattern formed in layers, and via filled at the same time the other layer is formed.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board or Kikuchi with the wiring pattern formed in two layers and  the via is integrated with the second metal layer, as taught by Kariya, and Shimizu, in order to have desired via structure with enhanced conductivity. 

Regarding claim 3, the modified board of Sato further discloses wherein a thickness of the second metal layer is greater than a thickness of the first metal layer (see figure).

Regarding claim 4, the modified board of Sato further discloses wherein in the rigid region, the first metal layer and the second metal layer have a shape corresponding to each other (see figure, obvious as both the layers are formed one over the other). 

Regarding claim 8, the modified board of Sato further discloses wherein the first wiring layer comprises a wiring pattern extending to and disposed in the flexible region and the rigid region (see figure). 

Regarding claim 11, the modified board of Sato further discloses a coverlay disposed on the first insulating layer in the flexible region and covering at least a portion of the first wiring layer (part of the layer 10 can be considered as cover layer). 
Additionally, it is old and known in the art to provide a coverlay to protect the wiring layer from environmental and handling damage.


Regarding claim 16, the modified board of Sato, as explained and applied to claim 1 above, discloses a printed circuit board comprising: a first insulating layer (9) disposed in a flexible region and a rigid region (see figure); a first metal layer disposed on one surface of the first insulating layer in the rigid region and the flexible region; a second metal layer disposed on the first metal layer in the rigid region (obvious as explained and applied to claim 1 above); and a via extending from the second metal layer, past the first metal layer, and into the first insulating layer, wherein the via is integrated with the second metal layer, and the first metal layer is disposed between the second metal layer and the first insulating layer (obvious as explained and applied to claim 1 above).

Regarding claim 17, the modified board of Sato further discloses wherein among the flexible region and rigid region, the second metal layer is disposed only in the rigid region (obvious as shown in the figure).  

Regarding claim 19, the modified board of Sato further discloses wherein the first wiring layer comprises a wiring pattern extending to and disposed in the flexible region and the rigid region (see figure). 

Regarding claim 21, the modified board of Sato further discloses a second insulating layer disposed on the first insulating layer, wherein among the flexible region and the rigid region, the second insulating layer is disposed only in the rigid region (though, the modified board of Sato discloses the second insulating layer on both the flexible and rigid region. It is obvious to remove the layer wherever it is not required, as for the functioning of the structure. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).  


Regarding claim 22, the modified board of Sato, as explained and applied to claim 1 above, discloses a printed circuit board comprising: a first insulating layer (9); a first metal layer disposed on one surface of the first insulating layer; a second metal layer disposed on the first metal layer (metal layers on the upper surface, see figure, obvious as explained and applied to claim 1 above); a third metal layer disposed on another surface of the first insulating layer (metal layer on the bottom surface); a second insulating layer (10, on upper surface) disposed on the one surface of the first insulating layer to cover the second metal layer (see figure); a third insulating layer (10 on the bottom surface) disposed on the another surface of the first insulating layer to cover the third metal layer (see figure); and a via extending in the first insulating layer from the third metal layer, past the first metal layer, and to the second metal layer, wherein the via is integrated with the second metal layer, and the first metal layer is disposed between the second metal layer and the first insulating layer (obvious as explained and applied to claim 1 above).5Application No. 17/124,814 

Claim(s) 14, 15, 20, 9-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board Sato, as applied to claims 1 and 16 above, and further in view of Masahiko (US JP2005093447).
Regarding claim 14, the modified board of Sato, as explained and applied to claim 1 above, discloses a printed circuit board comprising: a plurality of insulating layers arranged in a stacking direction (see figure) and defining a flexible region (3) and a rigid region (2) relatively arranged in a direction perpendicular to the stacking direction, the rigid region having more insulating layers, among the plurality of insulating layers, arranged in the stacking direction than the flexible region (see figure); a first insulating layer (9), among the plurality of insulating layers, disposed in the flexible region and the rigid region (see figure); a first wiring pattern (11, 15) disposed on one surface of the first insulating layer in the rigid region and the flexible regions (see figure) a second wiring pattern disposed on another surface of the first insulating layer in the rigid region, opposite to the one surface of the first insulating layer (see figure); and a via passing through the first insulating layer and connecting the first wiring pattern and the second wiring pattern (see figure), wherein a width of the wiring pattern at a boundary between the flexible region and the rigid region is wider than a width of the wiring pattern in the flexible region and a width of the wiring pattern in the rigid region, respectively (obvious as explained below with reference to Masahiko (JP2005093447), and wherein the first wiring pattern in the flexible region comprises a first metal layer, wherein the first wiring pattern in at least a portion of the rigid region comprises the first metal layer and a second metal layer disposed on the first metal layer, and wherein the via is integrated with the second metal layer (obvious as explained and applied to claim 1 above).  
Masahiko, figure 1 and 2, discloses a circuit board with the wiring having wide wider width or having greater thickness at the boundary of the flexible rigid region (see abstract).
Therefore, it would have been obvious for a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Sato with a width of the wiring pattern at a boundary between the flexible region and the rigid region is wider than a width of the wiring pattern in the flexible region and a width of the wiring pattern in the rigid region, as taught by Masahiko, in order to enhance the strength of the wiring to avoid damage to the wiring at the boundary.

Regarding claim 15, the modified board of Sato wherein the first wiring pattern has a maximum width at a boundary between the flexible region and the rigid region (obvious as disclosed by Masahiko, to avoid the damage / breakage).  

Regarding claim 20, the modified board of Sato further discloses wherein a width of the wiring pattern at a boundary between the flexible region and the rigid region is wider than a width of the wiring pattern in the flexible region and a width of the wiring pattern in the rigid region, respectively (obvious as shown by Masahiko).  

Regarding claim 9, the modified board of Sato further discloses wherein a width of the wiring pattern at a boundary between the flexible region and the rigid region is wider than a width of the wiring pattern in the flexible region and a width of the wiring pattern in the rigid region, respectively (obvious as disclosed by Masahiko). 

Regarding claim 10, the modified board of Sato further discloses wherein the wiring pattern has a maximum width at a boundary between the flexible region and the rigid region (obvious as disclosed by Masahiko). 

Regarding claim 12, the modified board of Sato further discloses a second insulating layer disposed on the one surface of the first insulating layer in the rigid region to cover the first wiring layer; and a third wiring layer disposed on the second insulating layer (see figure). 

Regarding claim 13, the modified board of Sato further discloses a protective layer disposed on the second insulating layer in the rigid region and having an opening exposing at least a portion of the third wiring layer (obvious as shown in the figure. Opening in the protective layer is old and known in the art to facilitate interconnection). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morita (US 2014/0353022), figure 3, discloses a wiring board with via formed is integral with the pattern.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / July 13, 2022